DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Cannon (Reg.  No.  35,839) on February 25, 2022.
Please enter the following amendment:
In claim 9, has been replaced by -- An assembly comprising: first and second printed circuit boards (PCBs), the PCBs being disposed generally parallel to each other; and a coaxial connector mounted to the first PCB and to the second PCB, the coaxial connector comprising an inner contact with a first axial projection and a first outer connector body having a second axial projection: wherein the first PCB includes oversized mounting holes for the first and second axial projections, such that the axial and radial positions of the inner contact and the first outer connector body can be adjusted relative to the first PCB prior to mounting thereto; and a second outer connector body: wherein the second outer connector body includes an engagement surface, the engagement surface being flexible in a direction normal to the second PCB, the engagement surface having a second thickness that is greater than the first thickness, the engagement surface engaging the first outer connector body.—
In claim 10, has been replaced by --The assembly defined in Claim 9, wherein the inner contact comprises a third axial projection and the second outer connector body comprises a fourth axial projection: and wherein the second PCB includes oversized mounting holes for the third and fourth axial projections, such that the axial and radial positions of the inner contact and the second outer connector body can be adjusted relative to the second PCB prior to mounting thereto. --
Allowable Subject Matter
Claims 1-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Mrowka (US Patent Application Publication 2012/0295478 A1) teaches: “an assembly (seen in figure 3), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs (not shown see paragraph [0033]) being disposed generally parallel to each other; a first coaxial connector 2 mounted to the first PCB (not shown see paragraph [0033]), the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2), the first outer connector body (8 of 2) having a first thickness (along 6); and a second coaxial connector 3 mounted to the second PCB (not shown see paragraph [0033]), the second axial connector comprising a second inner contact (5 of 3) and a second outer connector body (8 of 3)".

Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 9, Mrowka (US Patent Application Publication 2012/0295478 A1) teaches: “an assembly (seen in figure 3), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs (not shown see paragraph [0033]) being disposed generally parallel to each other; and a coaxial connector (2 and 3) mounted to the first PCB (not shown see paragraph [0033]) and to the second PCB (not shown see paragraph [0033]), the coaxial connector (2 and 3) comprising an inner contact (5 of 2 or 3) with a first axial projection (along 5 of 2) and an outer connector body (8 of 2 or 3) having a second axial projection (along 8 of 2); wherein the first PCB (not shown see paragraph [0033]) includes oversized mounting holes (where element 9 fit in, see paragraph [0033]) for the first and second axial projection (along 8 of 2)s, such that the axial and radial positions of the inner contact (5 of 2 or 3) and the outer connector body (8 of 2 or 3) can be adjusted relative to the first PCB (not shown see paragraph [0033]) prior to mounting thereto; and a second outer connector body (8 of 3)".

Claim 10 is dependent on claim 9 and are therefore allowable for the same reasons.  
As per claim 11, Mrowka (US Patent Application Publication 2012/0295478 A1) teaches: “an assembly (seen in figure 3), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs (not shown see paragraph [0033]) being disposed generally parallel to each other; a first coaxial connector 2 mounted to the first PCB (not shown see paragraph [0033]), the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2) having a free end surface (along the radial surface of 20) with a first thickness (along 6); and a second coaxial connector 3 mounted to the second PCB (not shown see paragraph [0033]), the second axial connector comprising a second inner contact (5 of 3) and a second outer connector body (8 of 3)".
However, Mrowka fails to provide, teach or suggest: wherein the second outer connector body includes an engagement surface, the engagement surface having a second thickness that is greater than the first thickness: and wherein the first outer connector body is configured to bow radially under axial compression induced by 
Claims 12-14 are dependent on claim 11 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831       
                                                                                                                                                                                                 /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831